DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2020 and 3/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-36 are pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the third party language translation model" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that making claim 6 dependent on claim 5 rather than claim 3 would overcome this rejection. Claims 7-12 inherit his deficiency from claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (U.S. Patent Application Publication 2021/0334478) in view of Sonoo et al. (U.S. Patent Application Publication 2017/0091177, listed in IDS dated 3/3/2021).
As per claims 1 and 13, Greenberg discloses:
A computer implemented method for language translation (Figures 2 & 3), the method comprising: 
- providing a plurality of machine translation models (Figure 1, item 116 and Paragraphs [0035-0036] – the system has a library of translation models, each with an input language and an output language); 
- receiving, at a machine selector module, an input text element in a first language (Figure 2, items 202 & 204, Figure 3, items 302 & 304 and Paragraphs [0051-0053] – the first user inputs audio in a first language that is converted into a string); 
- selecting, at the machine selector module, a selected machine translator model in the plurality of the machine translation models based on a machine selector model of the machine selector module (Paragraphs [0060-0064] – the languages being spoken determine the translation models being used. The text is run through both the first language to second language and second language to first language models with the one having the highest translation score being the one selected to translate that input); 
- translating, at the selected machine translator model, a first translated text element, the first translated text element resulting from a translation of the input text element in the first language into a second language based on the selected machine translation model (Paragraphs [0065-0070] – the input string is translated from the first language to the second language based on the selected translation model); 
Greenberg et al. fails to disclose but Sonoo et al. in the same field of endeavor teaches:
- determining, at a post-editor module (Figure 1, item 107), a second translated text element based on the first translated text element, the second translated text element generated from a predicted post-edit of the first translated text element based on the post- editor module (Paragraph [0026]); 
- evaluating, at a quality evaluation module (Figure 1, items 102 & 103), a first quality metric corresponding to the first translated text element and a second quality metric corresponding to the second translated text element, the first quality metric and the second quality metric determined based on the quality evaluation module (Paragraph [0029]); and 
- determining, at the quality evaluation module, an output translated text element based on the first quality metric and the second quality metric (Paragraph [0028]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Greenberg et al. with the post editor capabilities of Sonoo et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 13 is directed to a generic computer system executing the method of claim 1, so is rejected for similar reasons. See Figure 4 and Paragraphs [0076-0086] of Greenberg et al. for a computer implemented version of the invention.  

As per claims 2 and 14, the combination of Greenberg et al. and Sonoo et al. teaches all of the limitations of claims 1 and 13 above. Greenberg et al. in the combination further discloses:
the machine selector module comprises a machine selector model, the machine selector model for selecting the selected machine translator model by classifying the input text element as in-domain for the selected machine translator model (Paragraphs [0060-0064] – the languages being spoken determine the translation models being used (i.e. they must be in-domain to the text being generated). The text is run through both the first language to second language and second language to first language models with the one having the highest translation score being the one selected to translate that input).

As per claims 3 and 15, the combination of Greenberg et al. and Sonoo et al. teaches all of the limitations of claims 2 and 14 above. Sonoo et al. in the combination further discloses:
the post-editor module comprises a post-editing model, the post-editing model for generating the second translated text element by predicting the predicted post-edit (Paragraph [0026]).

As per claims 4 and 16, the combination of Greenberg et al. and Sonoo et al. teaches all of the limitations of claims 3 and 15 above. Sonoo et al. in the combination further discloses:
the quality evaluation module comprises a quality evaluation model, the quality evaluation model for determining the first quality metric and the second quality metric (Paragraph [0029]).

As per claims 5 and 17, the combination of Greenberg et al. and Sonoo et al. teaches all of the limitations of claims 4 and 16 above. Greenberg et al. in the combination further discloses:
each of the plurality of machine translation models comprises at least one of a statistical language translation model, a neural network language translation model, and a third party language translation model (Paragraph [0036] – the language models can be neural network or statistical models).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (U.S. Patent Application Publication 2021/0334478) and Sonoo et al. (U.S. Patent Application Publication 2017/0091177, listed in IDS dated 3/3/2021) in view of Feinstein et al. (U.S. Patent Application Publication 2020/0098352).
As per claims 6 and 18, the combination of Greenberg et al. and Sonoo et al. teaches all of the limitations of claims 3 and 17 above. The combination fails to disclose but Feinstein et al. in the same field of endeavor discloses:
if the input text element is in-domain of the third party language translation model, the first translated text element is used as the output translated text element (Paragraph [0090] – a third party translation provider may be utilized for in domain text to generate the output).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Greenberg et al. and Sonoo et al. with the third party translation capabilities of Feinstein et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 7 and 19, the combination of Greenberg et al., Sonoo et al. and Feinberg et al. teaches all of the limitations of claims 6 and 18 above. Greenberg et al. in the combination further discloses:
determining, at a rule-based translator comprising a plurality of translation rules, if the input text element matches a candidate translation rule in the plurality of translation rules, and if so: determining the output translated text element based on the input text element and the candidate translation rule (Paragraph [0036] – the language models can be statistical models which consist of a plurality of learned rules).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (U.S. Patent Application Publication 2021/0334478), Sonoo et al. (U.S. Patent Application Publication 2017/0091177, listed in IDS dated 3/3/2021) and Feinstein et al. (U.S. Patent Application Publication 2020/0098352) in view of Wang et al. (U.S. Patent Application Publication 2019/0087417).
As per claims 8 and 20, the combination of Greenberg et al., Sonoo et al. and Feinstein et al. teaches all of the limitations of claims 7 and 19 above. The combination fails to disclose but Wang et al. in the same field of endeavor discloses:
wherein each of the plurality of translation rules comprises a regular expression (Paragraph [0049]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Greenberg et al., Sonoo et al. and Feinstein et al. with the regular expression capabilities of Wang et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (U.S. Patent Application Publication 2021/0334478), Sonoo et al. (U.S. Patent Application Publication 2017/0091177, listed in IDS dated 3/3/2021), Feinstein et al. (U.S. Patent Application Publication 2020/0098352) and Wang et al. (U.S. Patent Application Publication 2019/0087417) in view of Caskey et al. (U.S. Patent 8,805,672).
As per claims 9 and 21, the combination of Greenberg et al., Sonoo et al., Feinstein et al. and Wang et al. teaches all of the limitations of claims 8 and 20 above. The combination fails to disclose but Caskey et al. in the same field of endeavor discloses:
determining, at a cache in a memory, the presence of the input text element in the cache using the input text element as a cache key, and - if the input text element is present in the cache: - determining the output translated text element based on a cache value associated with the cache key; - otherwise: - storing the output translated text element in the cache using the input text element as the cache key (Figures 4 & 5 and Column 3, lines 29-45).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Greenberg et al., Sonoo et al., Feinstein et al. and Wang et al. with the cache capabilities of Caskey et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 10 and 22, the combination of Greenberg et al., Sonoo et al., Feinberg et al., Wang et al. and Caskey et al. teaches all of the limitations of claims 9 and 21 above. Sonoo et al. in the combination further discloses:
outputting the output translated text element (Figure 2, item S206 and Paragraph [0037]).

Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein et al. (U.S. Patent Application Publication 2020/0098352) in view of Sonoo et al. (U.S. Patent Application Publication 2017/0091177, listed in IDS dated 3/3/2021).
As per claims 25 and 31, Feinstein et al. discloses:
A computer implemented method for determining a plurality of machine translation models for language translation, the method comprising: 
- providing a plurality of text element pairs, each text element pair comprising an input text element in a first language and a translated text element in a second language, the translated text element being a translation of the input text element from the first language to the second language (Figure 2 and Paragraphs [0014], [0028-0030] & [0034-0048]); 
- determining, at a language model generator, a plurality of machine translation models corresponding to a plurality of language pairs in the plurality of text element pairs, each of the plurality of language translation models for determining a first translated text element by translating an input text element (Figure 2 and Paragraphs [0014], [0028-0030] & [0034-0048]); 
- providing a plurality of machine classification data, each of the plurality of machine classification data comprising an input classification text element corresponding to a classification value (Figure 6, item 626 and Paragraphs [0090-0092] & [0098-0105] – the input and output languages are the classification values); 
- determining, at a machine selection model generator, a machine selection model based on the plurality of machine classification data, the machine selection model for determining a predicted in-domain language translation model in the plurality of language translations models for the input text element (Figure 6, item 626 and Paragraphs [0090-0092] & [0098-0105]); 
Feinstein et al. fails to disclose but Sonoo et al. in the same field of endeavor teaches:
- providing a plurality of post-edited text element pairs, each of the post-edited text element pairs comprising an input pre-edited text element and a corresponding output post-edited text element (Figures 3 & 4 and Paragraphs [0040-0041]); 
- determining, at a post-editing model generator, a post-editing model based on the plurality of post-edited text element pairs, the post-editing model for determining a second translated text element based on the first translated text element (Figures 3 & 4 and Paragraphs [0040-0041]); 
- providing a plurality of quality evaluation data, each of the quality evaluation data comprising an input quality evaluation text element and a corresponding quality evaluation value (Figures 6 & 7 and Paragraph [0043]); and 
- determining, at a quality evaluation model generator, a quality evaluation model, the quality evaluation model for determining a quality metric corresponding to at least one of the first text element and the second text element (Figures 6 & 7 and Paragraph [0043]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Feinstein et al. with the post editor capabilities of Sonoo et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 31 is directed to a generic computer system executing the method of claim 1, so is rejected for similar reasons. See Figure 5 and Paragraphs [0064-0079] of Feinstein et al. for a computer implemented version of the invention.  

Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Feinstein et al. (U.S. Patent Application Publication 2020/0098352) and Sonoo et al. (U.S. Patent Application Publication 2017/0091177, listed in IDS dated 3/3/2021) in view of Zeng et al. (U.S. Patent Application Publication 2017/0060854).
As per claims 26 and 32, the combination of Feinberg et al. and  Sonoo et al. teaches all of the limitations of claims 25 and 31 above. The combination fails to disclose but Zeng et al. in the same field of endeavor teaches:
the plurality of language translation models are determined using word2vec (Paragraph [0555]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method and system of Feinstein et al. and Sonoo et al. with the Word2Vec capabilities of Zeng et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claims 23-24, 27-30 and 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677